[Cite as State ex rel. Verhovec v. Dennison, 2014-Ohio-4847.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO, EX REL.          :                               JUDGES:
JAMES VERHOVEC                  :                               Hon. William B. Hoffman, P.J.
                                :                               Hon. Sheila G. Farmer, J.
     Plaintiff-Appellant        :                               Hon. Patricia A. Delaney, J.
                                :
-vs-                            :
                                :                               Case No. 2013 AP 12 0062
THE VILLAGE OF DENNISON, ET AL. :
                                :
     Defendants-Appellees       :                               OPINION




CHARACTER OF PROCEEDING:                                        Appeal from the Court of Common
                                                                Pleas, Case No. 2011-CV-06-0708




JUDGMENT:                                                       Affirmed




DATE OF JUDGMENT:                                               October 30, 2014




APPEARANCES:

For Plaintiff-Appellant                                         For Defendants-Appellees

WILLIAM E. WALKER, JR.                                          GREGORY A. BECK
P.O. Box 192                                                    400 South Main Street
Massillon, OH 44648-0192                                        North Canton, OH 44720
Tuscarawas County, Case No. 2013 AP 12 0062                                           2

Farmer, J.

       {¶1}   On September 27, 2010, appellant, James Verhovec, made a written

request to the Clerk of Council for the village of Dennison to access specific council

records, to wit: "[c]ouncil meeting minutes, handwritten draft minutes and audio/video

recordings captured during council proceedings from January 01, 1990 to the present

date." Appellant was granted access to typewritten minutes.

       {¶2}   On June 29, 2011, appellant filed a writ of mandamus and alternatively for

statutory forfeiture pursuant to R.C. 149.43(C) and 149.351 against appellees, the

village of Dennison, Mayor Teri Edwards, and Clerk of Council Shannon Fawcett,

seeking access to all of the records he had requested. In the alternative, appellant

sought statutory damages, court costs, and attorney fees.

       {¶3}   On January 15, 2013, the trial court bifurcated the mandamus action from

the forfeiture action at appellant's request.

       {¶4}   A hearing on the mandamus action was held on January 18, 2013. By

judgment entry filed August 13, 2013, the trial court found the mandamus action to be

moot, finding appellant was granted access to the typewritten minutes, audio/video

recordings were nonexistent, and appellees had provided all of the requested

handwritten draft meeting minutes still in existence.

       {¶5}   On October 7, 2013, the parties filed cross-motions for summary

judgment. By judgment entry filed November 20, 2013, the trial court granted appellees'

motion and denied appellant's, finding appellant was not "aggrieved" by appellees'

inability to provide the requested handwritten draft meeting minutes.
Tuscarawas County, Case No. 2013 AP 12 0062                                      3


      {¶6}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                           I

      {¶7}   "THE TRIAL COURT ERRED TO APPELLANT'S PREJUDICE WHEN IT

FOUND THAT APPELLANT WAS NOT AGGRIEVED AND THEREFORE AND (SIC)

NO RIGHT OF PETITION TO REDRESS HIS GRIEVANCE OF BEING DENIED

ACCESS TO UNLAWFULLY DESTROYED GOVERNMENT RECORDS EVEN

THOUGH APPELLANT ACTUALLY WANTED THE REQUESTED RECORDS, IN

VIOLATION OF THE DUE PROCESS GUARANTEES, AND THE FIRST AMENDMENT

RIGHT OF PETITION."

                                           II

      {¶8}   "THE TRIAL COURT ERRED TO APPELLANT'S PREJUDICE WHEN IT

ADMITTED FORMER TESTIMONY OVER APPELLANT'S HEARSAY OBJECTION

AND THEN USED THAT TESTIMONY TO SUPPORT AN ORDER GRANTING

APPELLES' MOTION FOR SUMMARY JUDGMENT, IN VIOLATION OF CIV.R. 32

AND EVID.R. 804."

                                          III

      {¶9}   "THE TRIAL COURT ERRED TO APPELLANT'S PREJUDICE WHEN IT

GRANTED APPELLEES' MOTION FOR SUMMARY JUDGMENT EVEN THOUGH

APPELLEES FAILED TO MEET THEIR INITIAL BURDEN UNDER CIV.R. 56, THE

BURDEN OF PRODUCTION THEREFORE NEVER SHIFTED TO APPELLANT TO

DEMONSTRATE THE EXISTENCE OF A DISPUTED MATERIAL FACT, BECAUSE

THERE WAS NO EVIDENTIARY MATERIAL DEMONSTRATING THAT APPELLANT
Tuscarawas County, Case No. 2013 AP 12 0062                                         4


DID NOT ACTUALLY WANT THE REQUESTED RECORDS; IN VIOLATION OF CIV.R.

56."

                                            IV

       {¶10} "THE TRIAL COURT ERRED TO APPELLANT'S PREJUDICE WHEN IT

DENIED APPELLANT'S MOTION FOR SUMMARY JUDGMENT AFTER APPELLANT

DEMONSTRATED THAT THERE WERE NO GENUINE ISSUES OF MATERIAL FACT

CONCERNING APPELLEES' UNLAWFUL DESTRUCTION OF PUBLIC RECORDS; IN

VIOLATION OF CIV.R. 56."

                                         I, III, IV

       {¶11} Appellant claims the trial court erred in granting summary judgment to

appellees and in denying his motion for summary judgment on the forfeiture action

pursuant to R.C. 149.351. We disagree.

       {¶12} Summary Judgment motions are to be resolved in light of the dictates of

Civ.R. 56. Said rule was reaffirmed by the Supreme Court of Ohio in State ex rel.

Zimmerman v. Tompkins, 75 Ohio St. 3d 447, 448, 1996-Ohio-211:



             Civ.R. 56(C)    provides that before summary judgment may be

       granted, it must be determined that (1) no genuine issue as to any

       material fact remains to be litigated, (2) the moving party is entitled to

       judgment as a matter of law, and (3) it appears from the evidence that

       reasonable minds can come to but one conclusion, and viewing such

       evidence most strongly in favor of the nonmoving party, that conclusion is

       adverse to the party against whom the motion for summary judgment is
Tuscarawas County, Case No. 2013 AP 12 0062                                           5

      made. State ex. rel. Parsons v. Fleming (1994), 68 Ohio St. 3d 509, 511,

      628 N.E.2d 1377, 1379, citing Temple v. Wean United, Inc. (1977), 50
Ohio St. 2d 317, 327, 4 O.O3d 466, 472, 364 N.E.2d 267, 274.



      {¶13} As an appellate court reviewing summary judgment motions, we must

stand in the shoes of the trial court and review summary judgments on the same

standard and evidence as the trial court. Smiddy v. The Wedding Party, Inc., 30 Ohio

St.3d 35 (1987).

      {¶14} As stated by our brethren from the Ninth District in Austin v. Peterson, 9th

Dist. Medina No. 2735-M, 1999 WL 11235, at *2 (Jan. 13, 1999):



             The party that moves for summary judgment bears the initial

      burden of identifying evidence that demonstrates that there is no genuine

      issue of material fact regarding an essential element of the nonmoving

      party's claim. Vahila v. Hall (1997), 77 Ohio St. 3d 421, 429, 674 N.E.2d
1164, citing Dresher v. Burt (1996), 75 Ohio St. 3d 280, 293, 662 N.E.2d
264. Once the moving party has satisfied its burden, the nonmoving party

      bears a reciprocal burden to set forth facts demonstrating that there is a

      genuine issue for trial. Vahila v. Hall, 77 Ohio St. 3d at 429, 674 N.E.2d
1164, citing Dresher v. Burt, 75 Ohio St. 3d at 293, 662 N.E.2d 264. When

      the nonmoving party fails to meet this burden, summary judgment may be

      appropriately granted in favor of the moving party. Dresher v. Burt, 75
Ohio St. 3d at 293, 662 N.E.2d 264.
Tuscarawas County, Case No. 2013 AP 12 0062                                                  6


       {¶15} Both appellant and appellees in their respective motion for summary

judgment cited R.C. 149.351 (disposal and transfer of records in accordance with law;

action for injunctive relief for forfeiture) which states the following in pertinent part:



              (A) All records are the property of the public office concerned and

       shall not be removed, destroyed, mutilated, transferred, or otherwise

       damaged or disposed of, in whole or in part, except as provided by law or

       under the rules adopted by the records commissions provided for under

       sections 149.38 to 149.42 of the Revised Code or under the records

       programs established by the boards of trustees of state-supported

       institutions of higher education under section 149.33 of the Revised Code.

       Those records shall be delivered by outgoing officials and employees to

       their successors and shall not be otherwise removed, destroyed,

       mutilated, or transferred unlawfully.

              (B) Any person who is aggrieved by the removal, destruction,

       mutilation, or transfer of, or by other damage to or disposition of a record

       in violation of division (A) of this section, or by threat of such removal,

       destruction, mutilation, transfer, or other damage to or disposition of such

       a record, may commence either or both of the following in the court of

       common pleas of the county in which division (A) of this section allegedly

       was violated or is threatened to be violated:
Tuscarawas County, Case No. 2013 AP 12 0062                                            7


             (1) A civil action for injunctive relief to compel compliance with

      division (A) of this section, and to obtain an award of the reasonable

      attorney's fees incurred by the person in the civil action;

             (2) A civil action to recover a forfeiture in the amount of one

      thousand dollars for each violation, but not to exceed a cumulative total of

      ten thousand dollars, regardless of the number of violations, and to obtain

      an award of the reasonable attorney's fees incurred by the person in the

      civil action not to exceed the forfeiture amount recovered.

             (C)(1) A person is not aggrieved by a violation of division (A) of this

      section if clear and convincing evidence shows that the request for a

      record was contrived as a pretext to create potential liability under this

      section. The commencement of a civil action under division (B) of this

      section waives any right under this chapter to decline to divulge the

      purpose for requesting the record, but only to the extent needed to

      evaluate whether the request was contrived as a pretext to create

      potential liability under this section.



      {¶16} In Rhodes v. New Philadelphia, 129 Ohio St. 3d 304, 2011-Ohio-3279, ¶

18, 23-24, 28, respectively, the Supreme Court of Ohio reviewed a decision from this

court and explained the following:



             "Aggrieved" is commonly defined as "having legal rights that are

      adversely affected; having been harmed by an infringement of legal
Tuscarawas County, Case No. 2013 AP 12 0062                                        8


     rights."   Black's Law Dictionary (9th Ed.2009) 77.    Thus, in order for

     Rhodes to be aggrieved, the improper conduct of New Philadelphia must

     have infringed upon Rhodes's legal rights. We must therefore look to the

     nature of the rights conferred and protected by the Public Records Act.

            The same choice is not reflected in R.C. 149.351, as the General

     Assembly did not make the enforcement mechanism of forfeiture available

     to "any person." Forfeiture is available only to a person who has been

     "aggrieved" by the public office's violation. R.C. 149.351(B). We must

     give effect to every term in a statute and avoid a construction that would

     render any provision meaningless, inoperative, or superfluous. Boley v.

     Goodyear Tire & Rubber Co., 125 Ohio St. 3d 510, 2010-Ohio-2550, 929
N.E.2d 448, at ¶ 21. We cannot ignore the General Assembly's use of the

     term "aggrieved," and we conclude that the General Assembly did not

     intend to impose a forfeiture when it can be proved that the requester's

     legal rights were not infringed, because the requester's only intent was to

     prove the nonexistence of the records.

            The requirement of aggrievement indicates that a forfeiture is not

     available to "any person" who has made a request and discovered that the

     records were not available due to the public office's violation of R.C.

     149.351; it is available only to a person who had made a request with the

     goal of accessing the public records. If the goal is to seek a forfeiture,

     then the requester is not aggrieved. The presumption, however, is that a

     request for public records is made in order to access the records. This
Tuscarawas County, Case No. 2013 AP 12 0062                                             9


      presumption is evident in other cases in which this court has construed

      associated terms of the public-records act. See, e.g., Kish v. Akron, 109
Ohio St. 3d 162, 2006-Ohio-1244, 846 N.E.2d 811; State ex rel. Morgan v.

      New Lexington, 112 Ohio St. 3d 33, 2006-Ohio-6365, 857 N.E.2d 1208.

             The destruction of a public record in violation of R.C. 149.351(A)

      gives rise to a forfeiture if the requester was "aggrieved" by the

      destruction. If a public office is able to establish that the requester did not

      actually want the records and instead wanted the request to be denied,

      then a finder of fact may conclude that the requester was not aggrieved by

      the destruction.     New Philadelphia was able to establish through

      competent credible evidence that Rhodes's objective was not to obtain the

      records he requested but to receive notice that the records had been

      destroyed in violation of R.C. 149.351(A) so that he could seek forfeiture

      awards.    Because Rhodes was not aggrieved by New Philadelphia's

      improper destruction of the recordings on its reel-to-reel tapes, we reverse

      the judgment of the Fifth District Court of Appeals.



      {¶17} In the case sub judice, it is undisputed that appellant's sole reason for

requesting the records was on behalf of his uncle, Ed Verhovec. J. Verhovec depo. at

22, 29-30, 42, 51. Appellant did not have any idea of the time period of records that he

had requested or the specific records he had requested, and did not know why the

records had been requested.       Id. at 22-23, 50.    Appellant was not a resident of
Tuscarawas County, Case No. 2013 AP 12 0062                                          10

Dennison, and had no economic connections to Dennison. Id. at 8-10. Appellant's

uncle also was not a resident of Dennison. Id. at 19-20, 23.

      {¶18} Appellant did not draft the September 27, 2010 letter requesting the

records as he merely signed it, was not sure if appellees complied with his request, and

never sought to view the records provided. Id. at 39-42, 47-49. At his uncle's request,

appellant signed other letters to Dennison village officials and received responses from

which he never took any action. Id. at 25, 28-29, 34, 36-38.

      {¶19} At best, appellant's testimony established he blindly lent his name to

public records requests with no knowledge of the law, the reasons behind the requests,

and the extent of the responses. Appellant was a "shill" for his uncle.

      {¶20} Appellant argues despite his lack of knowledge or understanding

regarding the records request, the request was not done for the purpose of seeing if the

records existed. This argument is baseless given the fact that in his own testimony,

appellant acknowledged he did not review the records when invited to do so (per his

request), but instead forwarded the responses to his uncle.

      {¶21} Even accepting that appellant was an agent for his uncle, there is no

evidence that appellant was "aggrieved" by the failure to review all of the handwritten

draft meeting minutes and audio/video recordings that did not exist.

      {¶22} The trial court saw the "forest for the trees" and grasped that appellant's

records request was not a legitimate request, but merely part of a scheme to find

destroyed or missing public records that could result in pecuniary gain. As recently

found in State ex rel. Verhovec v. City of Marietta, 4th Dist. Washington No. 12CA32,

2013-Ohio-5415, ¶ 60:
Tuscarawas County, Case No. 2013 AP 12 0062                                        11




           Like Rhodes, all of the evidence in the instant case indicates an

     intent to cash-in on the civil forfeiture statute.   For instance, the only

     explanation offered by the Verhovecs for requesting the records is Mr. [Ed]

     Verhovec's contracts with attorney Cushion. Yet, Mr. Verhovec testified

     that he has never been paid under any of the Cushion contracts, and that

     he was unsure of what exactly needed to be produced in order to collect

     payment under the contracts. Moreover, Mr. Verhovec has filed numerous

     other lawsuits throughout the state seeking forfeiture damages. Absent

     the Cushion contracts, no logical explanation for these lawsuits exists.

     The Verhovecs' are not historians. They have never resided in the city of

     Marietta.   In fact, Mr. Verhovec had never even heard of the Public

     Records Act prior to entering his contract with Cushion. Mr. Verhovec is

     also behind the lawsuits filed by his nephew, James Verhovec, against the

     village of Dennison and the City of Uhrichsville. Those lawsuits also seek

     significant forfeiture damages. We also cannot ignore the connections

     between Walker, the Verhovecs' counsel, and attorney Cushion, the

     contracting agent of the Cushion contracts. Attorney Walker represented

     attorney Cushion in his very own civil forfeiture lawsuit. Attorney Walker

     also represented Timothy Rhodes in the Chillicothe lawsuit, in which

     Rhodes allegedly sought the records to fulfill his contract with Cushion.

     Finally, Walker represented James Verhovec in his lawsuits against

     Uhrichsville and Dennison.
Tuscarawas County, Case No. 2013 AP 12 0062                                          12


      {¶23} Upon review, we find the trial court did not err in granting summary

judgment to appellees and in denying appellant's motion for summary judgment.

      {¶24} Assignments of Error I, III, and IV are denied.

                                           II

      {¶25} Appellant claims the trial court erred in considering hearsay materials. We

disagree.

      {¶26} The admission or exclusion of evidence lies in the trial court's sound

discretion. State v. Sage, 31 Ohio St. 3d 173 (1987). In order to find an abuse of that

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5
Ohio St. 3d 217 (1983).

      {¶27} Appellant argues the trial court erred in considering his uncle's deposition

taken in a similar case in another county. Appellant argues the consideration of the

deposition did not comply with Civ.R. 32(A) and Evid.R. 804(B)(1).

      {¶28} While the trial court noted in its judgment entry filed November 20, 2013

that appellees did not file a complete certified copy of the deposition of Ed Verhovec

and therefore the deposition was "not proper summary judgment evidence," it found

"Relator [appellant] has not objected to this evidence, and therefore, it can be

considered in support of Respondents' motion." This finding is correct. In a motion to

strike improper evidence filed November 19, 2013, appellant specifically objected to

excerpts from Ed Verhovec's deposition because the deposition was not included in the

trial court's record. However, the motion to strike was filed more than forty-two days
Tuscarawas County, Case No. 2013 AP 12 0062                                             13


after appellees' motion for summary judgment was filed and twenty-two days after

appellant's response to appellees' motion.

       {¶29} Civ.R.56 sets forth that all motions shall be served at least fourteen days

before the time any summary judgment motions are set for hearing.

       {¶30} Pursuant to Loc.R. 4(H) of the Court of Common Pleas of Tuscarawas

County, General Trial Division, oral arguments "will not be held unless written request is

made." Loc.R. 4(J) sets automatic oral hearings or non-oral consideration on summary

judgment motions for the third Monday following the date of filing. Using the filing date

of the cross-motions for summary judgment of October 7, 2013, the third Monday after

was October 28, 2013.        See, Schedule for Non-Oral Considerations, attached to

Appellees' Brief as Exhibit 2.

       {¶31} Based upon this local rule, we concur with the trial court's analysis that the

objections and motion to strike were untimely made. Further, the trial court's November

20, 2013 judgment entry specifically states it renders a decision separate and apart

from Ed Verhovec's deposition:



              Even if the Court did not consider the deposition of Edward

       Verhovec, the Court FINDS that no genuine issue of material fact remains

       because the deposition of James Verhovec makes it clear that James

       Verhovec did not actually want the requested records, and he was not

       "aggrieved" by the Village of Dennison's inability to provide the draft

       minutes.
Tuscarawas County, Case No. 2013 AP 12 0062                                           14


      {¶32} In the assignments above, this court sustained the trial court's findings and

decision without referring to the deposition testimony of Ed Verhovec.

      {¶33} Upon review, we find no abuse of discretion by the trial court in reviewing

the complained of deposition.

      {¶34} Assignment of Error II is denied.

      {¶35} The judgment of the Court of Common Pleas of Tuscarawas County, Ohio

is hereby affirmed.

By Farmer, J.

Delaney, J. concur, and

Hoffman, P.J. concurs separately




SGF/sg 926
Tuscarawas County, Case No. 2013 AP 12 0062                                             15

Hoffman, P.J., concurring

      {¶36} I concur in the majority's analysis and disposition of Appellant's first, third

and fourth assignment of errors.

      {¶37} I further concur with the majority's general analysis and disposition of

Appellant's second assignment of error. My only disagreement concerns the majority's

application of the abuse of discretion standard in addressing Appellant's claim of

violation of Evid.R. 804(B)(1). I do so for the reasons set forth in my concurring opinion

in State v. Baughman, 5th Dist. Fairfield No. 13-CA-49, 2014-Ohio-1829.